      Case 2:11-cr-00564-HB Document 798 Filed 09/15/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :             CRIMINAL ACTION
                                     :
          v.                         :
                                     :              NO. 11-564-13
MALANI SANDERS                       :


                                  ORDER

         And now, this     15th      day of September 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the emergency motion of defendant Malani Sanders

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)

(Doc. # 791) is DENIED.



                                         BY THE COURT:


                                           /s/ Harvey Bartle III
                                         _____________________
                                                                      J.
